DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 2/9/22.  These drawings are Accepted.
Allowable Subject Matter
Claims 2-8, 10-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 4, the prior art of record does not anticipate or render obvious the limitations: “wherein a cylindrical boss surrounds the mounting hole and wherein the crush rib extends from the boss”, when combined with the rest of limitations of claim 4.  Claim 4 is therefore allowable.
Claims 2-3 and 5-8 include all the limitations of claim 4 and are therefore also allowable.

With regard to claim 14, the prior art of record does not anticipate or render obvious the limitations: “wherein a cylindrical boss surrounds the mounting hole and wherein the crush rib extends from the boss”, when combined with the rest of the limitations of claim 14.  Claim 14 is therefore allowable.
	Claims 10-13 and 15 include all the limitations of claim 14 and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831